                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         JOSE VALENZUELA DE LEON, et al.,
                                   7                                                         Case No. 17-cv-01541-JCS
                                                        Plaintiffs,
                                   8
                                                  v.                                         ORDER DENYING MOTION FOR
                                   9                                                         ENTRY OF JUDGMENT UNDER FRCP
                                         FCA US LLC,                                         54(B)
                                  10
                                                        Defendant.                           Re: Dkt. No. 91
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Presently before the Court is Plaintiffs’ Motion for Entry of Judgment Under FRCP 54(b)

                                  14   (“Motion”). In the Motion, Plaintiffs ask the Court to immediately enter final judgment as to their

                                  15   claim for fraudulent concealment (“Claim Three”) on the ground that the Court has already

                                  16   granted summary judgment as to Claim Three and there is “no just reason for delay” with respect

                                  17   to entry of judgment on that claim. See Fed. R. Civ. P. 54(b). Although Defendant does not

                                  18   oppose the Motion, the Court declines to enter final judgment on Claim Three under Rule 54(b).

                                  19          In determining whether a claim should be certified for entry of final judgment under Rule

                                  20   54(b), the district court “must take into account judicial administrative interests as well as the

                                  21   equities involved.” Curtiss-Wright Corp. v. Gen. Elec. Co., 446 U.S. 1, 8 (1980). In Claim Three,

                                  22   Plaintiffs asserted that FCA intentionally concealed a known defect from Plaintiffs when it sold

                                  23   them their vehicle. In Claims One and Two, which are scheduled for trial in November of this

                                  24   year, Plaintiffs assert that FCA violated the Song-Beverly Act. These claims will require the jury

                                  25   to determine, among other things, whether FCA sold Plaintiffs a vehicle that was defective and/or

                                  26   did not live up to implied warranties. If either side appeals the judgment entered as to Claims One

                                  27   and Two following the upcoming trial, that appeal will likely involve substantial overlap with

                                  28   Plaintiffs’ appeal of the Court’s judgment on Claim Three. Consequently, there is a significant
                                   1   likelihood that allowing the parties to pursue separate appeals will result in inefficient use of

                                   2   judicial resources. The Court further finds that the equities do not support entry of judgment on

                                   3   Claim Three because trial on the remaining claims is less than six months away. Accordingly, the

                                   4   Motion is DENIED. The Court vacates the Motion hearing set for June 14, 2019 at 9:30 a.m.

                                   5   pursuant to Civil Local Rule 7-1(b).

                                   6          IT IS SO ORDERED.

                                   7   Dated: June 3, 2019

                                   8                                                     ______________________________________
                                                                                         JOSEPH C. SPERO
                                   9                                                     Chief Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
